IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Selinda Lane,                                    :
                              Petitioner         :
                                                 :
               v.                                :   No. 299 C.D. 2019
                                                 :   Submitted: August 23, 2019
Pennsylvania Board of                            :
Probation and Parole,                            :
                              Respondent         :


BEFORE: HONORABLE RENÉE COHN JUBELIRER, Judge
        HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION
BY JUDGE BROBSON                                 FILED: January 23, 2020


               Petitioner Selinda Lane (Lane), also known as Selinda Short, petitions
for review of a final determination of the Pennsylvania Board of Probation and
Parole (Board), dated September 20, 2018.1 The Board denied Lane’s request for
administrative relief, thereby rejecting her claim that the Board erred by failing to

       1
          Lane filed with this Court a seemingly untimely petition for review in which she avers
facts in support of an appeal nunc pro tunc. The basis for the requested relief includes the Board’s
mailing of the final determination to an incorrect address and staffing issues at the Lycoming
County Public Defender’s Office. As directed by this Court’s order dated April 3, 2019, the parties
address the timeliness of Lane’s petition for review in their briefs on the merits. The Board, in so
doing, states that it “has no reason to believe or suspect that the professed reasons by [Lane’s]
counsel are anything but true,” and that it “does not believe that the granting of [nunc pro tunc
relief] would be unreasonable or an abuse of the Court’s discretionary powers in this respect.”
(Respondent’s Brief at 9-10.) The Court agrees with the assessment of the parties and, therefore,
will consider the merits of the appeal now before us.
grant her credit for all time served at liberty on parole. For the reasons set forth
below, we affirm.
             On June 2, 2010, Lane pled guilty to receiving stolen property, forgery,
identity theft, retail theft, and reckless endangerment. (Certified Record (C.R.)
at 1-2.) The Court of Common Pleas of the 39th Judicial District (Franklin County
Branch) sentenced Lane to a minimum term of incarceration of 4 months, 15 days
and a maximum term of incarceration of 2 years for the offenses of receiving stolen
property, forgery, identity theft, and one count of retail theft. (Id.) With respect to
the remaining three counts of retail theft and the offense of reckless endangerment,
the Court of Common Pleas of the 39th Judicial District (Franklin County Branch)
sentenced Lane to a minimum term of incarceration of 1 month and a maximum term
of incarceration of 2 years. (Id.) The Board granted Lane parole on March 3, 2011.
(Id. at 5.) Lane was released from confinement on August 1, 2011. (Id. at 8.) At
the time of her parole, Lane had a maximum sentence date of January 4, 2020. (Id.)
In addition to the standard conditions of her parole, the Board required Lane to report
to the Atkins House in York, Pennsylvania, and complete a rehabilitation program
immediately following her release from confinement. (Id. at 12.) Lane tested
positive for drug use several times throughout her time on parole, including the
following test dates:     August 1, 2011, August 27, 2015, August 31, 2015,
September 14, 2015, and September 21, 2015. (Id. at 39.)
             Police arrested Lane on February 16, 2017, after finding 9 bags of
cocaine and 10 bags of heroin at her home during a warranted police search. (Id.
at 17.) That same day, the Cumberland County District Attorney charged Lane with
three counts of Manufacture, Delivery, or Possession With Intent to Manufacture or
Deliver, Section 13(a)(30) of The Controlled Substance, Drug, Device & Cosmetic


                                          2
Act, Act of April 14, 1972, P.L. 233, as amended, 35 P.S. § 780-113(a)(30), and
with Conspiracy to Manufacture, Delivery, or Possession With Intent to
Manufacture or Deliver, 18 Pa. C.S. § 903. (Id. at 43.) The Board issued a warrant
to commit and detain Lane on February 17, 2017. (Id. at 18.) The Court of Common
Pleas of Cumberland County set Lane’s monetary bail on February 17, 2017, and
readjusted Lane’s bail on February 27, 2017; Lane posted bail on February 27, 2017.
(Id. at 40, 42.) By Board decision dated March 22, 2017, the Board ordered Lane to
be detained throughout the duration of the disposition of her new criminal charges.
(Id. at 22.)
               On June 27, 2017, Lane pled nolo contendere to Conspiracy to
Manufacture, Delivery, or Possession With Intent to Manufacture or Deliver, 18 Pa.
C.S. § 903. (Id. at 47-48.) The Court of Common Pleas of Cumberland County
sentenced Lane to a minimum incarceration term of 1 year, 6 months, and a
maximum incarceration term of 3 years. (Id. at 48.) Lane, therefore, was detained
solely by the Board’s warrant from the date that she posted bail on
February 27, 2017, until her sentencing date of June 27, 2017. (Id. at 40, 42.) The
Board issued a notice of charges and hearing to inform Lane of her upcoming
revocation hearing before the Board on July 11, 2017. (Id. at 35.) Lane waived her
right to a revocation hearing on July 13, 2017. (Id. at 26.) Within the Board’s
hearing report, dated August 11, 2017, the Board indicated that it should deny Lane
credit for all time spent at liberty on parole because she was “selling heroin.” (Id.
at 29.)   By Board decision recorded on August 30, 2017, and mailed on
September 15, 2017, the Board recommitted Lane as a convicted parole violator
(CPV) to serve an incarceration term of 15 months’ backtime, thus, denying her
credit for all time spent at liberty on parole because of her “poor supervision history.”


                                           3
(Id. at 54.) After crediting Lane time for the 120 days she spent detained solely by
the Board’s warrant from February 27, 2017, until June 27, 2017, the Board
recalculated Lane’s parole violation maximum date to be September 26, 2025. (Id.
at 40, 54.)
               Lane, through her attorney, sought administrative relief with the Board
by filing an administrative remedies form on October 2, 2017, arguing that
the 15 months’ imposed backtime is excessive and that the Board abused its
discretion in its recalculation of Lane’s maximum sentence date by denying her
credit for all time spent at liberty on parole.2 (Id. at 56-62.) The Board received
correspondence from Lane on May 22, 2018, inquiring about the status of her
administrative remedies request, as neither she nor her attorney had received any
documentation regarding her request for administrative relief. (Id. at 68.)
               On September 20, 2018, the Board denied Lane’s requested relief,
reasoning:
                      [Lane] was released on parole on August 1, 2011,
               with a maximum sentence date of January 4, 2020. At that
               point, 3078 days remained on her sentence. The Board has
               the authority to establish a parole violation maximum date
               in cases of [CPVs]. Because she was recommitted as a
               [CPV], she is required to serve the remainder of her
               original term and is not entitled to credit for any periods of
               time at liberty on parole. The record in this matter does
               not show that the Board abused its discretion when it did
               not award credit for time at liberty on parole. [Lane] is
               entitled to 120 days of credit on her parole violation
               maximum date for the time she was detained solely by the
               Board from February 27, 2017[,] to June [2]7, 2017.
       2
          As she was not sure if her attorney was submitting an administrative remedies form, Lane
filed a separate administrative remedies form on October 1, 2017, challenging the Board’s decision
to deny her credit for all time spent at liberty on parole, noting that this was her first parole
revocation as a CPV and she had been on, what she described as, the lowest level of parole with
very little supervision needed. (C.R. at 56-59.)

                                                4
              [Lane] was sentenced to state incarceration on June 27,
              2017. Because [s]he was sentenced to state incarceration,
              she is required to serve her original sentence prior to the
              new sentence. However, that provision does not take
              effect until a parolee is recommitted as a [CPV]. Thus, she
              did not become available to commence service of her
              original sentence until the Board voted to recommit her as
              a parole violator on August 21, 2017. Adding 2958 days
              (3078-120) to August 21, 2017[,] [results in a]
              September 25, 2025 parole violation maximum sentence
              date. Finally, the record in this matter reflects that the
              recommitment period imposed in this case is not subject
              to challenge because it falls within the presumptive range
              for the new convictions.

(Id. at 73-74 (citations omitted).)
              Lane now petitions this Court for review,3 arguing that the Board
abused its discretion by failing to grant her credit for all of the time spent at liberty
on parole. When determining whether there has been an abuse of discretion, the
Pennsylvania Supreme Court has held that “[a]n abuse of discretion is not merely an
error of judgment, but occurs only where the law is overridden or misapplied, or the
judgment exercised is manifestly unreasonable, or the result of partiality, prejudice,
bias or ill will.” Zappala v. Brandolini Prop. Mgmt., Inc., 909 A.2d 1272, 1284
(Pa. 2006); see also Moss v. SCI-Mahanoy Superintendent Pa. Bd. of Prob. &
Parole, 194 A.3d 1130, 1133 n.5 (Pa. Cmwlth. 2018), appeal denied, 215 A.3d 562
(Pa. 2019).




       3
         This Court’s standard of review is limited to determining whether constitutional rights
were violated, whether an error of law was committed, or whether necessary findings of fact are
supported by substantial evidence. 2 Pa. C.S. § 704.


                                               5
                 Section 6138(a)(2.1) of the Prisons and Parole Code, 61 Pa. C.S.
§ 6138(a)(2.1), sets forth guidelines for the Board’s discretionary power in granting
and denying credit for parole and provides:
                 The Board may, in its discretion, award credit to a parolee
                 recommitted under paragraph (2)[4] for the time spent at
                 liberty on parole, unless any of the following apply:
                     (i) The crime committed during the period of
                     parole . . . is a crime of violence . . . or a crime
                     requiring registration [as a sexual offender].
                     (ii) The     parolee    was     recommitted     under
                     [S]ection 6143 [of the Prisons and Parole Code, 61 Pa.
                     C.S. § 6143,] (relating to early parole of inmates
                     subject to Federal removal order).

(Emphasis added.)5

        4
            Section 6138(a)(2) of Prisons and Parole Code, 61 Pa. C.S. § 6138(a)(2), provides, in
part:
        If the parolee’s recommitment is so ordered, the parolee shall be reentered to serve
        the remainder of the term which the parolee would have been compelled to serve
        had the parole not been granted and, except as provided under paragraph (2.1),
        shall be given no credit for the time at liberty on parole.
(Emphasis added.)
        5
          The Pennsylvania Supreme Court has held that, pursuant to Section 6138(a)(2.1) of the
Prisons and Parole Code, in order to properly exercise its own authority, “the Board must provide
a contemporaneous statement explaining its reason for denying a CPV credit for time spent at
liberty on parole.” Pittman v. Pa. Bd. of Prob. & Parole, 159 A.3d 466, 475 (Pa. 2017). The
Supreme Court specified that a “single[-]sentence explanation” given by the Board explaining its
decision “is likely sufficient in most instances” to meet the Pittman standard. Id. at 475 n.12.
Moreover, this Court has found that the statement “poor supervision history” is sufficient to meet
the Pittman standard.        See Cuthbert v. Pa. Bd. of Prob. & Parole (Pa. Cmwlth.,
No. 1116 C.D. 2018, filed July 12, 2019), slip op. at 9-10; see also Sullivan v. Pa. Bd. of Prob. &
Parole (Pa. Cmwlth., No. 883 C.D. 2018, filed April 18, 2019), slip op. at 17. We note, however,
that this Court has also found the Board’s reasoning of a CPV’s “poor supervision history”
inadequate to satisfy the Pittman standard when this reason is “facially inconsistent” with the
CPV’s clean parole record. See Baldwin v. Pa. Bd. of Prob. & Parole (Pa. Cmwlth.,
No. 907 C.D. 2018, filed April 2, 2019), slip op. at 6 (holding that Board’s stated reason—i.e.,


                                                 6
               Lane argues that the Board abused its discretion in denying her credit
for all the time she spent at liberty on parole, because the Board’s stated reason for
its denial of her credit—i.e., “poor supervision history”—“has little or no support in
the record.” (Petitioner’s Br. at 13.) Lane does not dispute that she had tested
positive for drug use—first on the day she was released from confinement in
August 2011 and then 4 times during a 25-day period in 2015. Rather, Lane appears
to contend that the successful aspects of her parole supervision—i.e., a 4-year period
between her first and second positive urinalysis and another period of 17 months
from her last positive urinalysis to her arrest on the new criminal charges—somehow
negate her earlier violations of the conditions of parole. She appears to dicker over
the Board’s characterization of her parole supervision history as “poor.” Lane cites
no authority, and we find none, to illustrate that testing positive for illegal drug use
several times while on parole combined with an arrest for possession and selling
illegal drugs does not either constitute “poor supervision history” or provide a basis
for the denial of credit. Furthermore, while Lane may have a difference of opinion
as to whether she should be considered as having a “poor supervision history,” the
Board’s characterization of it as such does not rise to the level of an abuse of
discretion. An abuse of discretion requires more than just a difference of opinion,
and Lane has not established that the Board, in denying credit to Lane, overrode or
misapplied the law or exercised judgment that was “manifestly unreasonable, or the
result of partiality, prejudice, bias or ill will.” Zappala, 909 A.2d at 1284. We must



“poor supervision history”—did not satisfy Pittman standard because it was “facially inconsistent
with Baldwin’s spotless record of compliance with parole supervision for almost nine years,”
during which time he had “no infractions of any kind.”). Here, Lane does not argue that the Board
failed to set forth its rationale for denial of credit in a contemporaneous statement; rather, Lane
argues that the Board’s rationale is insufficient.

                                                7
conclude, therefore, that the Board did not abuse its discretion when it denied Lane
credit for her time spent at liberty on parole.
             Accordingly, we affirm the order of the Board.




                                           P. KEVIN BROBSON, Judge




                                           8
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Selinda Lane,                          :
                        Petitioner     :
                                       :
            v.                         :   No. 299 C.D. 2019
                                       :
Pennsylvania Board of                  :
Probation and Parole,                  :
                        Respondent     :



                                     ORDER


            AND NOW, this 23rd day of January, 2020, we AFFIRM the final
determination of the Pennsylvania Board of Probation and Parole.




                                       P. KEVIN BROBSON, Judge